Citation Nr: 0814452	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a dental 
disability, characterized as the removal of all bottom teeth, 
to include for treatment purposes.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1976, with unverified service in the Army National Guard in 
the early 1980's.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wilmington, Delaware.

When the case was previously before the Board in November 
2007, it was remanded for the purpose of affording the 
veteran a video conference hearing.  The veteran testified at 
a video conference hearing before the undersigned Veterans 
Law Judge in March 2008, and accepted such hearing in lieu of 
an in-person hearing before a Member of the Board.  See 38 
C.F.R. § 20.700(e) (2007).  A transcript of the hearing is 
associated with the claims file.  

In May 2002, the veteran filed a notice of disagreement with 
a February 2002 rating decision that denied  service 
connection for a foot disability.  Later that month, she 
withdrew the notice of disagreement.  The Board will limit 
its decision accordingly.

The claim for service connection for hepatitis C is addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in March 
1976.

2.  The veteran was not a prisoner of ward, did not sustain 
dental trauma in service, and did not file an application for 
dental treatment within one year of her discharge from 
service.


CONCLUSION OF LAW

Service connection for a dental disability, characterized by 
the removal of all bottom teeth, for purposes of payment of 
disability compensation or for purposes of receiving VA 
outpatient dental treatment is precluded by law.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts with respect to the 
veteran's dental claim are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim for service 
connection for this disability, and no further action is 
required to comply with the VCAA or the pertinent 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 U.S.C.A. § 1712 
outpatient dental services and treatment, and related dental 
supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met.  Under 
the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2007).

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Analysis

The veteran contends, essentially, that she reported for 
treatment of a toothache during service, and that military 
dental personnel removed all of her bottom teeth.  As will be 
explained below, however, since the veteran did not 
experience dental trauma in service and did not file a timely 
claim for one-time corrective dental treatment, VA must deny 
service connection for compensation and treatment purposes.

In this case, the veteran does not meet the criteria for 
compensation because the veteran does not claim, nor does the 
evidence show, that she sustained dental trauma in service.  
In light of this finding, the veteran is not entitled to 
compensation for extracted teeth as replaceable missing teeth 
are not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

The Board also finds that criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, 
a veteran is entitled to VA outpatient dental treatment if 
she qualifies under one of the categories outlined in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

Teeth noted at entry as normal will be service connected for 
treatment purposes if they were filled or extracted after 180 
days or more of active service.  38 C.F.R. § 3.381 (d)(1) 
(2007).  The report of the veteran's enlistment examination 
shows no dental abnormalities.  The only dental record on 
file, dated early in the veteran's second month of active 
duty in May 1975, shows that the veteran underwent an X-ray 
examination, soft tissue examination, and fluoride treatment 
for her teeth.  The associated X-ray report does show the 
veteran was apparently missing some bottom teeth, but these 
are not marked or assigned numbers on the corresponding 
report.  Service medical records are negative for dental 
repair, extraction, or surgery.  Since the veteran's 
contentions are that her bottom teeth were removed in a 1976 
visit, she is apparently not referring to the teeth that were 
already missing in May 1975.  Still, even if the Board 
presumes the specific bottom teeth missing on the May 1975 X-
ray image were removed within the veteran's first few weeks 
of service, that would not place the removal of those teeth 
outside of 180 days from entry to active duty, as is required 
to establish service connection for treatment purposes of 
teeth noted as normal upon entry.  There is no record of any 
dental treatment occurring in any service medical record or 
clinical record after the veteran's first 180 days of 
service.  Accordingly, there is no provision of 38 C.F.R. 
§ 3.381 that would allow for service connection of the 
veteran's bottom teeth.

The Board has considered the veteran's statements that she 
presented for treatment of a toothache and subsequently had 
all her bottom teeth removed.  However, this evidence is 
considered in light of all the evidence of record.  In this 
case, there are no contemporaneous or post service dental 
records to support the veteran's contentions.  The Board 
finds the absence of documentation of such treatment in 
service dental records combined with the minimal treatment 
actually shown in the May 1975 report to be more probative in 
portraying the nature and extent of active duty dental 
treatment than the veteran's contentions.

Even if 38 C.F.R. § 3.381 (d)(1) provided a means to 
establish service connection for treatment purposes for some 
or all of the veteran's teeth, the Board has examined all 
classifications of dental disability under 38 C.F.R. § 3.381 
and 17.161 and found that none of these apply to the veteran.  
For instance, there could be no eligibility for Class I 
dental care since she is not shown to have a service-
connected compensable dental condition.  See 38 C.F.R. § 
4.150.

The only class of dental treatment that is arguably 
applicable to the veteran is Class II, those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, which took place 
before October 1, 1981.  38 C.F.R. § 17.161 (2007).  
Establishing the veteran's eligibility in this class could 
result in authorization of a one time treatment of her dental 
disability, but persons discharged in 1976 and qualifying 
under Class II must file an application for treatment within 
one year of discharge.  See 38 C.F.R. § 17.161(b); see also 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in 
part, dismissed in part by 87 F.3d 1304 (1996) (for veteran's 
who were discharged prior to October 1, 1981, the applicable 
time limit to file a dental claim cannot be tolled based on 
the service department's failure to notify a veteran about 
her right to file such a claim).  The veteran did not do so.  
Accordingly, VA must deny service connection, to include for 
the purposes of entitlement to VA outpatient dental 
treatment, as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

Service connection for a dental disability, characterized as 
the removal of all bottom teeth, to include for treatment 
purposes, is denied.




REMAND

VA provided the veteran an examination in August 2006 to 
determine the nature and etiology of her hepatitis C 
disability.  The examiner opined that it is at least as 
likely as not that the veteran's hepatitis C was caused by or 
the result of her military service; however, the examiner 
failed to properly support his opinion.  In October 2006, 
another VA physician reviewed the claims folder and stated 
that the veteran had multiple risk factors for hepatitis C, 
to include her lifestyle of drug abuse before and during 
service, tattoos, body piercing and her service in the 
Republic of Vietnam.  Based on these factors, the physician 
opined that it was at least as likely as not that the 
veteran's hepatitis C was caused by or a result of her 
military service.

In January 2007, the veteran's personnel records were 
associated with the claims file.  These records show that she 
did not serve in the Republic of Vietnam.  Although service 
medical records do document hepatitis and that the veteran 
abused intravenous drugs, service connection is precluded for 
disability resulting from the abuse of drugs.  See 
38 U.S.C.A. § 1110, 1131.  

In addition to intravenous drug use, however, the veteran 
reported to the August 2006 VA examiner that she was given 
tattoos and engaged in high risk sexual activity both before 
and during active duty.  She denied both of these risk 
factors at the hearing before the undersigned.  

At the hearing before the undersigned and elsewhere in the 
record the veteran has contended that her hepatitis C is the 
result of sharing razors in service, working as a food 
service specialist in service, and receiving injections with 
a jet air gun in service.  Neither of the medical opinions of 
record specifically addresses these contentions.  

In light of these circumstances, the Board has determined 
that another VA medical opinion addressing the etiology of 
the veteran's hepatitis C is required.  

The claims file also shows that the veteran has received VA 
outpatient treatment for her hepatitis C.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
existing records of VA treatment after 
August 2006.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and her representative and request 
them to submit the outstanding evidence.

2.  Then, the claims folder should be 
reviewed by a physician with appropriate 
expertise to determine the etiology of the 
veteran's hepatitis C.  Following the 
claims folder review, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's hepatitis C is etiologically 
related to her sharing razors in service, 
working as a food service specialist in 
service, and/or receiving injections with 
a jet air gun in service.  The rationale 
for the opinion must also be provided.  
Another examination of the veteran should 
only be performed if deemed necessary by 
the physician providing the opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The veteran 
need take no action unless she is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


